Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 11/12/2021 has been entered.  Claims 44, 48-61, 64-65, and 67-72 remain pending in the application.  Applicant's amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/15/2021.

	Response to Arguments
Applicant’s arguments, see 11/12/2021, filed 11/12/2021, with respect to the rejections of claims 44, 48-61, 64-65, and 67-72 have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 44, 48-61, 64-65, and 67-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest 
receiving at a first device an authentication request from a second device; 
providing authentication of the second device by the first device based on the received authentication request, 
wherein the authentication is provided by the first device validating credentials of the second device; 
configuring the first device to be controlled by the authenticated second device; 
allowing the authenticated second device to control resources of the first device; and 
receiving at the first device an access request from the authenticated second device; 
wherein the resources of the first device are used and/or controlled by the authenticated second device based on the access request; 
wherein the first device handles the access request on a per access basis; 
wherein handling the access request on a per access basis provides the first device with control over an interface the first device presents to the authenticated second device
in the context of claims 44, 61, and 65..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619